              Case 2:18-cv-01191-JLR Document 78 Filed 04/30/20 Page 1 of 2




 1                                                                     Honorable James L. Robart

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 8
      J.R., by and through his parents and guardians,
 9    Ju.R. and Ja.R., individually, on behalf of        Case No. 2:18-cv-01191 JLR
      similarly situated individuals,
10                                                       ORDER GRANTING THE CHI
                                 Plaintiff,              DEFENDANTS’ UNOPPOSED
11            v.                                         MOTION TO AMEND STIPULATED
                                                         ORDER FOR FINAL APPROVAL OF
      BLUE CROSS AND BLUE SHIELD OF                      CLASS SETTLEMENT
12
      ILLINOIS; CATHOLIC HEALTH
      INITIATIVES MEDICAL PLAN; and
13    CATHOLIC HEALTH INITIATIVES,
14                               Defendants.
15           This matter comes before the Court on the unopposed motion by Defendants Catholic

16   Health Initiatives and Catholic Health Initiatives Medical Plan requesting that the Court

17   amend the Stipulated Order (Dkt. No. 76) (the “Stipulated Order”) to clarify that it satisfies

18   Federal Rule of Civil Procedure 58’s separate document requirement and is a final appealable

19   order pursuant to Federal Rule of Appellate Procedure 4(a).

20   //

21   //

22   //

23   //
     ORDER – 1                                                                BARLOW & COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     2:18-cv-01191 JLR                                                   1325 FOURTH AVENUE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900
              853 001 vd281902
              Case 2:18-cv-01191-JLR Document 78 Filed 04/30/20 Page 2 of 2




 1           Having considered the motion, and the entirety of the record before the Court in this

 2   matter, the Court GRANTS the motion, with an amended Stipulated Order to issue forthwith.

 3           DATED this 30th day of April, 2020.

 4



                                                         A
 5

 6

 7                                                       JAMES L. ROBART
                                                         United States District Judge
 8

 9   Presented by:

10   s/ Jeffrey G. Maxwell
     Jeffrey G. Maxwell, WSBA #33503
11   BARLOW COUGHRAN MORALES &
       JOSEPHSON, P.S.
12   1325 Fourth Avenue, Suite 910
     Seattle, Washington 98101
13   (206) 224-9900
     jeffreym@bcmjlaw.com
14

15

16

17

18

19

20

21

22

23
     ORDER – 2                                                                BARLOW & COUGHRAN
                                                                           MORALES & JOSEPHSON, P.S.
     2:18-cv-01191 JLR                                                   1325 FOURTH AVENUE, SUITE 910
                                                                                SEATTLE, WA 98101
                                                                                  (206) 224-9900
              853 001 vd281902
